Per Curiam : From the record in this case, there has never been a trial upon the merits, and we are now asked to affirm the judgment on account of the decision between the same parties in Evans v. Edwards, 26 Ill. 279. The suit was commenced in November, 1857. In December following, a demurrer .was filed to the declaration, alleging, as cause of demurrer, a want of consideration in the bond sued on. This was sustained and judgment rendered against plaintiff for costs. The suit was then brought to this court, and reversed with, directions. In December, 1861, a judgment was again obtained in the court, below, and was reversed by this court in April, 1862. This reversal abrogated the decision reported in-26 Ill. supra. The supposed judgment, at the June term, 1862, of the court below, was no judgment. It was never entered upon the record. There was only a verdict and an order of the judge upon his docket. Upon the motion and affidavit of the defendant, at the September term, 1862, the verdict should have been set aside, and the defendant should have been permitted to plead and defend the suit. The judgment is reversed and the cause remanded. Judgment reversed.